*432The opinion of the court was delivered, by
Dunbak, J.
This is a petition by the appellant to prohibit and restrain the commissioner of public lands of the state of Washington from canceling upon the public records of his office a certain contract between the state of Washington and the appellant for the purchase of certain tide lands. The petition sets forth the entering by the appellant into a contract with the state for the purchase of certain tide lands and the partial payment made thereon, sets forth the statute of the state of Washington approved March 16, 1897, being chapter 89, Laws 1897, p. 229, the notification by the commissioner of the delinquency in the matter of payment and interest, the payment of the interest by the petitioner in accordance with the provisions of the law and the refusal of the commissioner to accept the same, and the fact that said commissioner is threatening to declare the contract terminated and to declare the lands therein described forfeited to the state. The contention of the respondent is that §§ 27 and 28 of the law above noticed do not apply to tide lands, but apply only to the granted lands of the state. Section 27 (Bal. Code, § 2157) is as follows:
“All contracts issued by the state of Washington to purchasers of school or other lands which are found to be delinquent in payment of interest two years from time of first payment, and which have not been extended by law, shall be declared forfeited by the commissioner of public lands unless such delinquent interest shall be paid to the state in accordance with notice hereinafter provided; that the commissioner of public lands shall notify the holder of such contract in each instance where payment of interest is overdue, and that unless payment is made within six months from the date of said notice, his contract will be canceled and the land shall revert to the state.”
Section 28 (Bal. Code,.§ 2158) is as follows:
*433“ Tke time for making payment of principal on any of suck contracts where one-tenth or more of tke purchase price has keen paid is hereby extended to January 1, 1905; Provided, Tkat all delinquent interest due is paid as stated in section 27 of tkis act and all interest falling due on suck contracts thereafter is paid annually on tke dates stated in suck contracts.”
It is also tke contention of tke appellant tkat tke final provision of § 17 (Bal. Code, § 2147), which provides tkat
“ The commissioner of public lands may, as he deems advisable, extend tke time for payment of principal and interest on tke contract heretofore issued and contracts to be issued under tkis act,”
applies especially to tide land contracts. Tke rule of ejusdem generis is invoked by tke respondent and tke insistence is tkat as to tke words of § 27, supra, viz., “ All contracts issued by tke state of Washington to; purchasers of school or other lands,” under suck rule “ other lands ” necessarily means tke same kind of lands as tke kind expressed, viz., school lands, and tkat school lands being granted lands tke provision “ or other lands ” must refer exclusively to other granted lands. Whatever construction, if any, can be placed on tke last provision in § 17, an investigation of tke whole act under consideration leads us to tke conclusion tkat it was not tke intention of tke legislature to place tke restriction contended for by tke respondent upon tke provisions of § 27. Tke plain provision is tkat tke purchasers of school or other lands shall have tke benefit of tkis law, and as throwing some light on tke broader interpretation which we think was given to tkis language by tke legislature, § 5 (Bal. Code, § 2134) provides tkat
“All lands described in section four [and section four describes school lands, university lands, , all sorts of *434granted lands, tide lands, shore lands and harbor areas] are ‘ public lands ’ and the terms * public lands ’ and ‘ state lands ’ shall be defined and deemed to be synonymous ■whenever either is used in this act.”
Hence we conclude that the words “ other lands ” might more reasonably be applied to the broader term “public lands ” than to granted lands, they all being state lands. The evident intention of the legislature was the relief of purchasers of state lands and there would seem to be no good reason why the relief provided should be restricted to purchasers of only a portion of the state lands, and, in the absence of restrictive language on the part of the legislature, we must conclude that no such restrictions were • intended. There can be no particular importance attached to the subdivisional heads in this bill, for the act itself is not consistent with such subdivisional heads in many instances. The first impression made by reading § 27, it seems to us, plainly would be that the words had reference to contracts in relation to all the public lands in the state. This seems to be as nearly in harmony with all the provisions of the act as would any other construction, and we do not think that the plain expressions of the legislature ought to be construed with reference to a technical rule of construction of whose existence the legislature was probably not aware, especially when its application would destroy another well settled and long established rule which is founded in equity and good conscience, viz., that forfeitures are not favored by the law, and that they will not be declared unless they are specifically and clearly provided for.
The judgment will be reversed with instructions to the lower court to grant the writ prayed for.
Scott, C. J., and Anders and Reavis, JJ., concur.
Gordon, J., dissents.